Exhibit 10.2 AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT, made. and entered into as of the 15th day of March 2009, by and between PMA Capital Corporation, a Pennsylvania corporation, with its principal place of business at 380 Sentry Parkway, Blue Bell, Pennsylvania 19422-0754 and/or such of its affiliates and/or subsidiaries it designates (hereinafter collectively referred to as “PMA Capital”) and WILLIAM E. HITSELBERGER (“Executive”). WHEREAS, Executive has significant experience in the insurance industry and currently serves as the Chief Financial Officer and Executive Vice President of PMA Capital pursuant to an Executive Employment Agreement made and entered into as of March 15, 2006; WHEREAS, PMA Capital desires to continue to avail itself of the expertise possessed by Executive and to employ Executive as Chief Financial Officer and Executive Vice President, in which position he will have access to confidential information of PMA Capital; WHEREAS, Executive desires to be so employed by PMA Capital; WHEREAS, the parties desire to amend and restate the March 15, 2006 Employment Agreement; NOW, THEREFORE, in consideration of the promises and mutual covenants contained herein, and each intending to be legally bound hereby, the parties agree as follows: 1.Employment.Subject to the terms of this Agreement, PMA Capital hereby continues to employ Executive as Chief Financial Officer and Executive Vice President. In this capacity, Executive will perform such duties as are appropriate to the management of the financial and operational aspects of PMA Capital’s business and such other duties, consistent with the foregoing duties and his position, as directed by the Board of Directors of PMA Capital and the Chief Executive Officer of PMA Capital. Executive shall report directly to the Chief Executive Officer of PMA Capital. Executive hereby accepts such employment and agrees to serve PMA Capital on a full-time basis and to perform such duties faithfully, diligently and to the best of his ability and in conformity with all federal, state and local statutes, regulations and rules applicable to PMA Capital and in accordance with the PMA Capital Business Ethics and Practices Policy. Executive further agrees not to engage in any outside for-profit business, employment or commercial activity, without first obtaining approval in writing from the Chief Executive Officer of PMA Capital. 2.
